WALLACE, Circuit Judge.
It is plain enough in this case that neither the second nor the third claim of the patent in suit is invalid for want of novelty, and that the defendants infringe the second claim. The doubt is whether the second claim is not invalid as being for an invention not described or suggested in the original patent, and whether the defendants infringe the third claim. I am satisfied, however, after carefully examining the case, that I ought to follow the decision of the circuit court for the Eastern district of Pennsylvania1 in which it was adjudged that both claims were valid, and were infringed by devices substantially the same as those which are employed by the defendants. The record here, so far as it relates to the prior state of the art, does not differ materially from that in the Pennsylvania case. That case was heard by Judges McKennan and Butler, and the opinion shows that it was fully considered. The questions are fairly doubtful; and, that being so, it would be unseemly not to follow a decision which is entitled to the greatest respect, made by a court of co-ordinate jurisdiction, and determining tiie title to the same property. A decree is therefore ordered for an injunction and an accounting as to both the second and third claims. ,
See Pratt v. Sencenbaugh, 64 Fed. 779.

 Pratt v. Lloyd, 65 Fed. 800.